DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on January 6, 2022, amending claim 17.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0121216 to Brown et al. (“Brown”), over U.S. Patent Application Publication No. 2015/0356136 to Joshi (“Joshi”), and also over U.S. Patent Application Publication No. 2017/0243107 to Jolley et al. (“Jolley”).
Regarding claims 1, 12 and 20, Brown describes techniques for mapping actions and objects to tasks of a virtual assistant (see e.g. paragraphs 0009-0010).  Like claimed, Brown particularly teaches:
	receiving a first conversation input from a user during an ongoing conversation of the user with a virtual agent system (see e.g. paragraphs 0009, 0010, 0027, 0037 and 0104: Brown discloses that a user input can be received, e.g. at a user’s smart device during a current conversation between the user and a virtual assistant, and then sent to the virtual assistant for processing.  The input can be a request or query to the virtual assistant – see e.g. paragraphs 0009 and 0011 – and can be considered a first conversation input like claimed.  The virtual assistant can be considered a virtual agent system like claimed.);
	determining a context of the first conversation input (see e.g. paragraphs 0011, 0027, 0058 and 0105: Brown discloses that the virtual assistant may reference a conversation history between the user and virtual assistant to identify contextual information associated with the conversational input.);
	determining whether the context of the first conversation input relates to an ongoing context (see e.g. see e.g. paragraphs 0011, 0027, 0058 and 0105: as noted above, Brown discloses that the virtual assistant may reference a conversation history between the user and virtual assistant to identify contextual information associated with the conversational input.  By identifying contextual information in the conversation history associated with the conversation input, the virtual assistant determines that the context of the first conversation input relates to an ongoing context.);
	upon determining that the context of the first conversation input relates to the ongoing context, continuing the ongoing conversation in accordance with the ongoing context (see e.g. paragraphs 0010-0011, 0023, 0027-0028, 0058, 0097, 
	interpreting the first conversation input to identify a first user intent from among a plurality of user intents, wherein each user intent represents a class into which a conversation input from the user is classified (see e.g. paragraphs 0009, 0027, 0038, 0095 and 0106-0107: Brown teaches processing the input to identify an action and an object.  A task map is then referenced to map the action and object to one or more candidate tasks to be performed by a computing device – see e.g. paragraphs 0010, 0027, 0039, 0096 and 0109-0110.  Such candidate tasks can each be considered a “user intent” like claimed, given the broadest most reasonable interpretation of “user intent,” as it represents the user’s objective, such as to be provided a flight or shipping status like in paragraph 0011 or to be provided a score of a sports or video game like in paragraph 0027.  Moreover, the task map is considered to serve as a means to classify the conversation input, i.e. the identified action and objects, to the particular tasks indicated therein.  In other words, each user intent – each task in the task map – represents a class into which the first conversation input from the user is classified.); and
	determining a first action to be performed by the virtual agent system based on the ongoing context and the identified user intent (see e.g. paragraphs 
	receiving a second conversation input from the user during the ongoing conversation of the user with the virtual agent system (see e.g. paragraphs 0009, 0010, 0027, 0037 and 0104: as noted above, Brown discloses that user input can be received, e.g. at a user’s smart device during a current conversation between the user and a virtual assistant, and then sent to the virtual assistant for processing.  It is apparent that the user can apply multiple user inputs to the virtual assistant, as evidenced by the fact that the virtual assistant can maintain a conversation history for the user – see e.g. paragraphs 0059-0060.  A second user input received during an ongoing conversation with the virtual assistant is considered a second conversation input like claimed.);
	determining a context of the second conversation input (see e.g. paragraphs 0011, 0027, 0058 and 0105: as noted above, Brown discloses that the virtual assistant may reference a conversation history between the user and virtual assistant to identify contextual information associated with the 
	requesting the user to modify the second conversation input (see e.g. paragraphs 0027, 0038 and 0111-0113: Brown discloses that, in response to a user input, the virtual assistant can prompt the user for further clarification regarding a task.  The prompt can be considered a request to the user to modify the user input, e.g. the second user input.);
	interpreting the modified second conversation input to identify a second user intent from among the plurality of user intents (see e.g. paragraphs 0113 and 0106-0110, and FIG. 5A: Brown discloses that the user input received in response to the prompt – considered “the modified second user input” – is processed to identify an action and object, and then a task associated therewith.  As noted above, such tasks can be considered user intents like claimed, and thus, the modified second user input is process to identify a second user intent, i.e. task, from among a plurality of user intents.); and
	determining a second action to be performed by the virtual agent system based on the context and the identified second user intent (see e.g. paragraphs 0010-0011, 0023, 0027-0028, 0058, 0097, 0108 and 0115-0117:  as noted above, Brown discloses that the virtual assistant applies contextual information identified from the conversation history to process the conversation inputs, e.g. the second conversation input, to identify an action or task, or a variable associated therewith, to perform in response to the conversation input.  The virtual assistant thus determines a second action, e.g. a second task, to perform based on the context and the identified second user intent.).
Accordingly, Brown teaches a computer-implemented method similar to that of claim 1.  Brown discloses that such teachings can be implemented via a system comprising a memory 
Similar to Brown, Joshi describes a method for conducting a conversation with a virtual agent system, the method comprising: receiving a conversation input (e.g. a query) from a user 
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Joshi before him prior to the effective filing date of the claimed invention, to modify the method, system and computer program product taught by Brown such that the context of the conversation inputs (i.e. the first and second conversation inputs) are determined by 
Jolley nevertheless provides such a teaching.  Particularly, similar to Brown and Joshi, Jolley describes an intelligent agent with which a user converses, whereby the intelligent agent receives a conversation input, determines a context of the conversation input including by identifying one or more related contexts associated with earlier conversations and inputs, and 
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Joshi and Jolley before him prior to the effective filing date of the claimed invention, to modify the method, system and computer program product taught by Brown and Joshi so as to prompt the user upon determining that the conversation input (e.g. the second conversation input) does not match the one or more contexts associated with earlier conversations (i.e. the stack of earlier conversations), as is taught by Jolley.  The resulting method, system and computer program product thus determines that the context of the conversation input (e.g. the second conversation input) does not match the one or more contexts associated with the stack of earlier conversations (and thus determines that the context of the conversation input relates to a “new context” like claimed), and prompts the user (i.e. requests the user to modify the conversation input) upon determining that the context of the conversation input has switched from the ongoing context to the new context.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prompt the user only if necessary, as is evident from Jolley.  Accordingly, Brown, Joshi and Jolley are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 1, a system like that of claim 12, and a computer program product like that of claim 20.
As per claims 2 and 13, Brown teaches that determining the first action to be performed by the virtual agent system based on the determined context and user intent can comprise determining a response (e.g. an answer) of the virtual agent system to the first conversation input received from the user during the ongoing conversation (see e.g. paragraphs 0011, 0023 
	As per claim 3, Brown further teaches sending the response of the virtual agent system to a user device associated with the user (see e.g. paragraphs 0021 and 0026-0028, and FIG. 1: Brown discloses that the virtual agent system can be provided by a virtual assistant service over a network, whereby the virtual assistant service sends the response of the virtual agent system to the user’s client device over the network.).  Joshi provides a similar teaching (see e.g. paragraphs 0018, 0024-0028, 0057-0058, and 0074-0078, and FIG. 1A).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 3.
	As per claims 4 and 14, Brown further teaches that determining the first action to be performed by the virtual agent system based on the determined context and user intent can comprise determining an activity (e.g. setting a reminder) to be performed by the virtual agent system in response to the first conversation input received from the user during the ongoing conversation (see e.g. paragraphs 0010, 0023, 0058 and 0095-0097).  Joshi provides a similar teaching (see e.g. paragraph 0075 and 0123).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 4 and a system like that of claim 14.
	As per claims 5 and 16, Brown further teaches, in response to determining that the first conversation input corresponds to the ongoing context, performing at least one of: (i) sending a response to a user device associated with the user (see e.g. paragraphs 0021 and 0026-0028, and FIG. 1: Brown discloses that the virtual agent system can be provided by a virtual assistant service over a network, whereby the virtual assistant service sends a response of the virtual agent system to the user’s client device over the network.); and (ii) performing an activity (e.g. setting a reminder like in paragraphs 0010, 0023, 0058 and 0095-0097).  Joshi provides similar 
	As per claim 7, Brown teaches that the first conversation input can be a voice input (see e.g. paragraphs 0019-0020 and 0037).  Joshi provides a similar teaching (see e.g. paragraphs 0024, 0083 and 0086).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 7.
	As per claim 8, Brown teaches that the first conversation input can be a text input (see e.g. paragraphs 0019-0020).  Joshi provides a similar teaching (see e.g. paragraph 0024 and 0058).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 8.
	Regarding claim 10, it would have been obvious, as is described above, to modify the method taught by Brown such that the context of the first conversation input is determined by matching the conversation input with a stack of earlier conversations between the user and the virtual agent system, as is taught by Joshi.  Joshi particularly teaches that probabilistically matching the conversation input with the stack of earlier conversations can comprise enabling the virtual agent system to lookup the stack of earlier conversations (see e.g. paragraphs 0072-0075 and 0080: Joshi discloses that the virtual agent system, i.e. a search engine thereof, retrieves a stack of earlier conversations – the session data repository and/or session index repository – to determine a match between the conversation input and previous conversational sessions.).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 10.
	As per claim 17, Brown further discloses that determining the action comprises performing at least one of: (i) sending a response to a user device associated with the user (see e.g. paragraphs 0021 and 0026-0028, and FIG. 1: Brown discloses that the virtual agent system can be provided by a virtual assistant service over a network, whereby the virtual assistant 
As per claim 19, Brown further teaches enabling a machine learning module to train the virtual agent system by extracting rules and patterns (see e.g. paragraphs 0054-0057 and 0121-0123).  Accordingly, the above-described combination of Brown, Joshi and Jolley is further considered to teach a method like that of claim 19.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi and Jolley, which is described above, and also over U.S. Patent Application Publication No. 2013/0174034 to Brown et al. (“Brown II”).
As described above, Brown, Joshi and Jolley teach a method like that of claim 1 and a system like that of claim 12, which entail receiving a first conversation input from a user during a conversation of the user with a virtual agent system, and interpreting the first conversation input to identify a first user intent from among a plurality of user intents.  Like in claims 9 and 15, Brown further teaches that interpreting the conversation input to identify a first user intent can comprise identifying one or more data strings (e.g. actions, objects) defined in at least one intent model (i.e. a “task map”) storing a plurality of user intents, e.g. “actions” (see e.g. paragraphs 0009-0010, 0027, 0037-0039 and 0095-0096).  Brown, Joshi and Jolley, however, do not explicitly disclose that the conversation input is parsed to extract the one or more data strings, as is further required by claims 9 and 15.
Brown II nevertheless teaches receiving a conversation input (i.e. a query) from a user during interaction with a virtual agent system, and interpreting the conversation input to identify a user intent from among a plurality of user intents, wherein the conversation input is interpreted to identify the user intent by parsing the conversation input to extract one or more data strings (e.g. key words and/or concepts) defined in at least one intent model storing a plurality of user intents (i.e. an intent mapping module that map concepts expressed by the query to one or more intents)  (see e.g. paragraphs 0005-0006, 0020, 0040, 0061, 0072, 0075 and 0082-0087).
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Joshi, Jolley and Brown II before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Brown, Joshi and Jolley such that the first conversation input is parsed like taught by Brown II to extract the one or more data strings defined in the at least one intent model storing the plurality of user intents.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable keywords within the conversation input to be readily identified, as is evident from Brown II.  Accordingly, Brown, Joshi, Jolley and Brown II are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 9 and a system like that of claim 15.


Response to Arguments
The Examiner acknowledges the Applicants’ amendments to claim 17.  In response to these amendments, the 35 U.S.C. § 112(b) rejection presented in the previous Office Action with respect to claim 17 is respectfully withdrawn.
Regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, which are maintained above, the Applicant argues that Brown, Joshi and Jolley fail to teach prompting 
The Examiner, however, respectfully disagrees with the Applicant’s arguments.  Claim 1 recites that, “the context of the second conversation input relates to the new context when the context of the second conversation input does not match the one or more contexts associated with the stack of earlier conversations.”  Like noted above, Jolley describes an intelligent agent with which a user converses, whereby the intelligent agent receives a conversation input (e.g. a second conversation input), determines a context of the conversation input including by identifying one or more related contexts associated with earlier conversations and inputs (i.e. by referencing a “discourse state”), and performs an action (e.g. a search) based on the determined context (see e.g. paragraphs 0029-0030, 0035, 0052, 0055-0057, 0085 and 0197).  Jolley particularly teaches that the system attempts to identify the one or more related contexts if there is an ambiguity in the intent of the user’s conversation input, whereby the identified context is employed to resolve the ambiguity:
In one embodiment, user intent ambiguity may be detected. For example, the system may determine two or more possible interpretations of a user's intent. In one embodiment, a knowledge base may be used to pose to the user a follow up question to resolve the ambiguity. In one embodiment, user history, for example prior queries or results selected in response to prior queries, and/or other context information for example geo-location, may be used to resolve the ambiguity. In one 

While determining user intent, the interpretation system may encounter inputs which are compatible with more than one interpretation. In one embodiment, the system automatically resolves ambiguities without further user input. In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user, for example by asking “Are you looking for an X or a Y?”.

(Paragraphs 0199-0200).

Jolley thus teaches that the system attempts to resolves ambiguities without further user input (i.e. by searching prior queries and responses thereto), but where the ambiguity cannot be resolved automatically, the user is prompted for information to resolved the ambiguity.  In other words, Jolley discloses that in cases of an ambiguity, the system searches a stack of earlier conversations (i.e. prior queries and responses thereto) for information to resolve the ambiguity, but where none can be found, the user is prompted for more information.  Regardless of whether or not the topic of a second conversation input is related to the conversation inputs within the stack of earlier conversations, finding no information in the stack of earlier conversations that would resolve the ambiguity in the second conversation input can be considered an instance when “the context of the second conversation input does not match the one or more contexts associated with the stack of earlier conversations” like claimed.
	As noted above, claim 1 recites that, “the context of the second conversation input relates to the new context when the context of the second conversation input does not match the one or more contexts associated with the stack of earlier conversations.”  As noted above, Jolley teaches requesting the user to modify the second conversation input (i.e. prompting the user for information to resolve the ambiguity) when the context of the second conversation input 
	The Applicant’s arguments filed on January 6, 2022 have thus been fully considered, but are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
2/15/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173